On Motion to Dismiss.
The opinion of the Court was delivered by
Todd, J.
This controversy grows out of an opposition to the final account of the administrator of these successions.
The opponents, creditors of the deceased, are appellants from a judgment dismissing their oppositions.
There is a motion to dismiss the appeal on the ground of want of jurisdiction raMone materiw.
The fund to be distributed by the account exceeds one thousand dollars, and is still in the hands of the administrator, and the distribution of the entire amount is regulated by tlio judgment. We have, therefore, jurisdiction. Constitution, Art. 81.
The case does not come within the scope of any of the decisions cited by the appellees’ counsel.
Motion to dismiss is, therefore, overruled.